                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CURTIS PENDEGRAFT,                               )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 17-CV-447-SMY-RJD
                                                  )
 JEANNE CAMPANELLA, et al.,                       )
                                                  )
                        Defendants.               )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Pending before the Court is Defendants Jeanne Campanella, Kevin Murphy, and Tracie

Sanford’s Motion to Dismiss for Want of Prosecution (Doc. 129). Defendants assert that Plaintiff

Curtis Pendegraft failed to update his address, in violation of Local Rule 3.1 and this Court’s

Screening Order, because a piece of mail was returned to them as undeliverable (Doc. 9).

Magistrate Judge Reona J. Daly issued an Order to Show Cause directing Pendegraft to show cause

why this matter should not be dismissed for want of persecution (Doc. 138). In response,

Pendegraft filed a Motion for Recruitment of Counsel (Doc. 139). Judge Daly denied Pendegraft’s

Motion to Recruit Counsel but found he had satisfied the Show Cause Order because his address

on the Motion is the same as the address on file with the Clerk of Court. In light of the foregoing,

Defendants’ Motion to Dismiss for Want of Prosecution is DENIED.

       IT IS SO ORDERED.

       DATED: November 18, 2019



                                                      STACI M. YANDLE
                                                      United States District Judge


                                            Page 1 of 1
